Exhibit 10.18

 

Picture 2 [kala20171231ex10189e867001.jpg]

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

AMENDED AND RESTATED MASTER SERVICES AGREEMENT

 

THIS AMENDED AND RESTATED MASTER SERVICES AGREEMENT (hereinafter referred to as
“Agreement”) is entered into as of October 4, 2017 (the “Effective Date”), by
and between Alliance Contract Pharma, LLC, a Pennsylvania corporation, having
its offices at 1510 Delp Drive, Harleysville, PA 19438, (hereinafter referred to
as “SUPPLIER”) and Kala Pharmaceuticals, Inc., a Delaware corporation having its
offices at 100 Beaver Street, Suite 201, Waltham, MA 02453 (hereinafter referred
to as “SPONSOR”).  SPONSOR and SUPPLIER may be individually referred to herein
as a “Party” or may be collectively referred to herein as the “Parties.” This
Agreement amends and restates, in its entirety, the Master Services Agreement
entered into by the parties as of January 28, 2015 and the Amended and Restated
Master Service Agreement entered into by the parties as of January 27, 2017 as
of the Effective Date.

 

RECITALS

 

WHEREAS, SPONSOR desires to appoint SUPPLIER to perform Services (as hereinafter
defined) on a non-exclusive basis as more particularly described below, and
SUPPLIER desires to perform said Services in accordance with the terms and
conditions contained in this Agreement and all referenced documents.

 

WHEREAS, SUPPLIER and SPONSOR are each duly authorized to execute and deliver
this Agreement, and all necessary corporate action and all consents, approvals
and other authorizations and all other acts and things necessary to make this
Agreement a valid, binding and legal instrument have been done and performed by
SUPPLIER and SPONSOR respectively.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
Parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE 1 – DEFINITIONS

 

“Batch” shall mean a defined quantity of Product that has been or is being
manufactured in accordance with the Specifications.

 

“Certificate of Analysis” (abbreviated “COA”) shall mean a document prepared by
SUPPLIER containing at a minimum the product name, Lot  number, test parameters,
test specifications, test method, and test results for each Lot of Product
supplied to SPONSOR.  Each COA shall be signature approved by SUPPLIER.

 

“Current Good Manufacturing Practices” (abbreviated “GMPs” or “cGMPs”) shall
mean the standards established by the United States Food and Drug Administration
(the “FDA”) for current Good Manufacturing Practices, as specified in FDA 21
C.F.R. §820 Quality Systems Regulations (or its successor provisions); the
standards established in the European Council Directive 2004/27/EC of 31 March
2004 concerning medicinal products for human use, as amended (or its successor
provisions); and other sections so designated by the title “Good Manufacturing
Practices”;  as applicable to each respective Product to be manufactured and/or
supplied by SUPPLIER.

 

“Equipment” shall mean any equipment, tools, tanks, instruments, patterns,
molds, dies, tools, fixtures, and other items to be used by SUPPLIER in
connection with this Agreement and which are paid for by SPONSOR or otherwise
provided by SPONSOR.

 

“Facilities” shall mean SUPPLIER’s manufacturing facilities at 1510 Delp Drive,
Harleysville, PA 19438.

 

“Lead Time” shall mean the time period that begins on the day SUPPLIER receives
a Purchase Order  for Product from SPONSOR and ends on the day SUPPLIER is
required to deliver the Product to SPONSOR.

 





Page 1 of 25

--------------------------------------------------------------------------------

 

Picture 1 [kala20171231ex10189e867001.jpg]

“Lot” shall mean a defined quantity of starting material, packaging material or
product processed in one process or series of processes so that it could be
expected to be homogeneous.

 

“Product” shall mean the product(s) to be manufactured and supplied by SUPPLIER
to SPONSOR under Purchase Order(s) issued under this Agreement and as more
specifically detailed in a Project Proposal/SOW attached hereto.

 

“Purchase Order” shall mean a purchase order issued by SPONSOR to SUPPLIER for
the purchase of Product under this Agreement.

 

“Specifications” shall mean the Product specifications set forth or referenced
in the applicable Proposal/SOW.  The Specifications shall also include all
necessary test protocols, packaging and labeling specifications, bills of
material and other documentation required to describe, control, and assure the
quality of the manufacture of the Product, regardless of whether the foregoing
is included as a part of applicable Proposal/SOW.

 

“SPONSOR Materials” shall mean any materials to be supplied by SPONSOR to
SUPPLIER in order to manufacture Product.

 

ARTICLE 2 – SERVICES

 

A.   Scope of Services:  SUPPLIER shall provide to SPONSOR manufacturing
services relating to various cGMP manufacturing, packaging operations, equipment
qualification and/or analytical support services as described in one or more
Project Proposal/SOW(s) (defined below) (the “Services”).  Each Project
Proposal/SOW shall be substantially in the form of the initial Project
Proposal/SOW attached hereto as Exhibit A.  It is anticipated that SUPPLIER will
conduct more than one project (“Project”) in connection with the
Services.  Additional Project Proposals/SOWs will be added to this Agreement as
separate exhibits, which shall be incorporated herein by reference, to capture
additional activities not captured in the original Project Proposal/SOW.

 

B.   Project Proposal/SOWs:  Prior to commencing a Project, SUPPLIER shall
submit to SPONSOR an individual proposal/statement of work (“Project
Proposal/SOW”).  The Project Proposal/SOW shall provide the following
information: (i) a description of the Project, (ii) the budget and payment
schedule, (iii) the timing or schedule for the Project, and (iv) any other
relevant information. Such Project Proposal/SOW must be executed by both SPONSOR
and SUPPLIER prior to commencement of any work.  Only a duly signed Project
Proposal/SOW can commit SPONSOR to make the payments herein for any Services
performed by SUPPLIER.  Work performed without SUPPLIER receiving the
aforementioned duly executed documents shall be at its own risk, cost, and
expense.

 

C.   Standard of Performance:  The Services shall be performed to the reasonable
satisfaction of SPONSOR and shall be performed in accordance with generally
accepted professional standards and the Specifications set forth herein and in
the applicable Project Proposal/SOW. SUPPLIER shall ensure that, as applicable,
the individuals/team assigned to work on the Services understand SPONSOR’s
business; the industry and market within which SPONSOR operates; and basic
industry laws, regulations and guidance, including relevant regulations and/or
guidance issued by the U.S. Food and Drug Administration (“FDA”), guidance
issued by the U.S. Department of Health and Human Services Office of the
Inspector General and the PhRMA code. SPONSOR and SUPPLIER shall comply with all
applicable cGMPs and all other applicable Federal, state, local laws, standards,
requirements, and regulations (and their foreign counterparts) in connection
with the performance of the Services. In no event may SUPPLIER change, alter, or
otherwise deviate from the Specification set forth in this Agreement unless
mutually agreed by the parties in writing.

 

D.   Agreement/Project Proposal/SOW Conflicts:  In the event that the terms of
any Project Proposal/SOW or any other document conflict with the terms of this
Agreement, the terms of this Agreement shall take precedence, unless the
applicable Project Proposal/SOW expressly refers to the Parties’ intent to alter
the terms of this Agreement with respect to such Project Proposal/SOW in which
case those specific terms of the applicable Project Proposal/SOW shall take
precedence.

 





Page 2 of 25

--------------------------------------------------------------------------------

 

Picture 1 [kala20171231ex10189e867001.jpg]

Subject to the foregoing, SUPPLIER shall not proceed with Services that
reasonably conflict with the terms of this Agreement and shall promptly notify
SPONSOR in writing of any such conflict.

 

E.    Reviews:  Periodic reviews of SUPPLIER’s performance may be conducted by
SPONSOR at SPONSOR’s sole cost and expense provided that SPONSOR provides
SUPPLIER with at least [**] business days’ notice prior to such review. SUPPLIER
shall reasonably assist in such reviews and shall ensure SPONSOR has adequate
access to the Facility in order to conduct such reviews. If any such review
reveals any deficiency in SUPPLIER’s performance, SUPPLIER shall promptly
correct such deficiencies and notify SPONSOR in writing that such deficiencies
have been corrected.

 

F.    Right to Request Modifications:  SPONSOR may request, during progress of
any work hereunder, additions or modifications to any Project
Proposal/SOW.  Upon such request by SPONSOR, SUPPLIER shall provide SPONSOR with
a revised Project Proposal/SOW setting forth such changes including any changes
to costs and/or fees; provided that any increase in costs and/or fees must be
proportional to the change in scope required by SPONSOR.  If acceptable to
SPONSOR, the Parties shall execute the revised Project Proposal/SOW and SUPPLIER
shall proceed accordingly.

 

G.    SUPPLIER Agents: SUPPLIER shall ensure that all employees and agents of
SUPPLIER who are assigned to perform Services under this Agreement are qualified
and have sufficient expertise, training, and experience.  SUPPLIER shall ensure
that such agents are made aware of and are bound to comply with SUPPLIER’s
obligations contained in this Agreement.

 

H.    Quality Agreement.  SUPPLIER and SPONSOR shall execute a written Quality
Agreement between the Parties related to the Services to be performed hereunder
(the “Quality Agreement”). Upon execution, the Quality Agreement shall be
attached hereto and shall be incorporated herein. The Quality Agreement may be
updated from time to time upon the mutual written agreement of the Parties. To
the extent that any terms of the Quality Agreement are inconsistent with the
terms set forth in this Agreement, the terms of this Agreement shall prevail,
except for specific quality-related and quality-assurance (e.g. quality
reviews/audits) issues for which the Quality Agreement shall prevail.

 

I.     Equipment.  Any and all Equipment shall remain SPONSOR’s personal
property.  Such Equipment shall be plainly marked or otherwise adequately
identified by SUPPLIER as SPONSOR’s property and shall be safely stored.
SUPPLIER shall use Equipment only to meet SPONSOR’s Purchase Orders, and shall
not use Equipment for any other purpose.  All Equipment, while in SUPPLIER’s
custody or control, shall be held at SUPPLIER’s risk, shall be kept insured by
SUPPLIER at SUPPLIER’s expense in an amount equal to the replacement cost with
loss payable to SPONSOR and shall be subject to removal at SPONSOR’s written
request, in which event SUPPLIER shall prepare such Equipment for shipment and
redeliver to SPONSOR in the same condition as originally received by SUPPLIER,
reasonable wear and tear excepted, all at SPONSOR’s expense.  SUPPLIER agrees to
keep the Equipment at all times in good and efficient working order for use in
manufacturing the Products. SUPPLIER shall be responsible for routine
maintenance of all Equipment at the expense of the SPONSOR, but SPONSOR shall be
responsible for the cost of replacement at the end of their normal useful life.

 

ARTICLE 3 – ACCEPTANCE; DEFECTS; RECORDS

 

A.   Acceptance. SPONSOR will have [**] days following SPONSOR’s receipt of the
Products and all applicable Batch Records and release documentation (“Acceptance
Period”) to ensure that the Products meet the Specifications, requirements, and
terms of this Agreement and the applicable Proposal/SOW.  If SPONSOR determines
that any Products fail to meet the Specifications, requirements, and terms of
this Agreement and the applicable Proposal/SOW (“Defective Products”), then
SPONSOR may reject the entire Batch of such Defective Products, and SUPPLIER
shall promptly, at its own expense and without limiting any remedies otherwise
available to SPONSOR, replace the Defective Products with Products conforming to
this Agreement. Any replacement Products shall be subject to additional
acceptance terms pursuant to this Section.  In the event that replacement
Products are required due to Defective Products, SPONSOR shall supply SUPPLIER,
at SUPPLIER’s sole cost and expense, sufficient quantities of SPONSOR Materials
in order for SUPPLIER to provide replacement Products.  SUPPLIER shall have no
obligation under this section to the extent that any Defective Products result
due to: (i) defects in the





Page 3 of 25

--------------------------------------------------------------------------------

 

Picture 1 [kala20171231ex10189e867001.jpg]

SPONSOR Materials or (ii) conduct following SPONSOR’s receipt of the Products or
(iii) events following shipment of Products by the SUPPLIER.

 

B.   Batch Records and Data; Release.  Unless otherwise agreed to by the parties
in writing during their ordinary course of dealings, after SUPPLIER completes of
a Batch, SUPPLIER shall provide SPONSOR with copies of Batch records prepared in
accordance with the Specifications; provided, that if testing reveals an
out-of-Specification result, SUPPLIER shall provide such Batch records promptly
following resolution of the out-of Specification result.  After SUPPLIER
completes a Batch, SUPPLIER shall also provide SPONSOR or its designee with a
sample of the Product.

 

C.   Recordkeeping.  SUPPLIER shall maintain materially complete and accurate
Batch, laboratory data, reports and other technical records relating to the
Services in accordance with SPONSOR’s requirements, cGMPs and applicable law.
Such information shall be maintained for a period of at least [**] years from
the relevant finished Product expiration date or longer if required under
applicable laws or the Quality Agreement.

 

ARTICLE 4 – FORECASTS, PURCHASE ORDERS AND DELIVERY

 

A.   Forecasts.  SPONSOR shall provide SUPPLIER, at least [**] days prior to the
beginning of each [**], with a [**] month non-binding rolling forecast of the
estimated quantities of Product believed to be required by SPONSOR.  Forecasted
quantities become a firm binding order [**] days before delivery date set forth
in the forecast. SPONSOR shall use commercially reasonable efforts to ensure
that its forecasts are accurate. SUPPLIER shall ensure that it is able to supply
at least [**]% of the quantity of Products set forth in SPONSOR’s forecasts. In
no event will the fees for the Services increase due to ordered quantities of
Product exceeding forecasts, provided, however, that SPONSOR shall bear the cost
of any unused materials purchased by SUPPLIER in quantities consistent with
SPONSOR’s forecast or minimum orders as required by vendors which are
communicated to SPONSOR in advance of placing the applicable order.

 

B.   Purchase Orders.  All Product ordered by SPONSOR shall be in the form of a
firm written Purchase Order not less than [**] days prior to expected
delivery.  The Lead Time for the Product shall not exceed the number of days set
forth in the applicable Proposal/SOW.  Each Purchase Order shall contain at a
minimum, the following information:  description of the Product and quantity
ordered, price, delivery terms, delivery date, and Purchase Order number for
billing purposes.  Each Purchase Order issued pursuant to this Agreement shall
be binding, except that delivery dates may be moved ahead or back by mutual
written agreement of SUPPLIER and SPONSOR.  To the extent there are any
conflicts between the terms of any Purchase Order and the terms of this
Agreement, the terms of this Agreement shall prevail and control.  There shall
be no minimum purchase requirements except for binding forecasts.  Batches will
be invoiced upon the completion of manufacturing and release testing.  As noted
in the table below, the cost per batch is based on the following three tier
pricing schedule:  (i) upon the completion of manufacturing the first [**]
batches in each calendar year (batches [**])  batches will be invoiced at Tier 1
pricing  (ii) upon the completion of manufacturing the [**] batches in each
calendar year (batches [**]) batches will be invoiced at Tier 2 pricing
(iii)  all remaining batches manufactured from batch [**] on will be invoiced at
Tier 3 pricing.

 

Pricing Schedule

Total Product Manufactured
in each Calendar Year
(total number of batches)

Cost per Batch

Tier 1

[**]

[**]

Tier 2

[**]

[**]

Tier 3

[**]

[**]

 

C.   Delivery.  Unless expressly provided otherwise in the applicable Purchase
Order, shipping terms for the Product shall be EXW Harleysville, PA (Incoterms
2010).  SPONSOR shall coordinate shipments of Product from SUPPLIER. The Product
will be packaged and shipped per the Specifications.  In the event that any
delivery of the Product is anticipated to be late, SUPPLIER will promptly notify
SPONSOR of the circumstances for the delay.  SUPPLIER will make a reasonable
effort to minimize the delay.  If as a





Page 4 of 25

--------------------------------------------------------------------------------

 

Picture 1 [kala20171231ex10189e867001.jpg]

result of a SUPPLIER issue, SUPPLIER agrees to assume the burden of bearing
additional costs associated with overtime production and premium freight for
corrective action as a result of delays caused by SUPPLIER or any personnel or
service providers engaged by SUPPLIER. SUPPLIER agrees that all Product
shipments to SPONSOR shall be in accordance with SPONSOR’s instructions and all
applicable laws and regulations governing the shipment, labeling, and packaging
of the Product.

 

D.    Storage. Product completed by SPONSOR shall be stored by SUPPLIER in the
SPONSOR supplied [**]°C chamber (which shall constitute Equipment hereunder)
until shipment of the Product.

 

E.    Financial Statements.  Within [**] days after the end of each fiscal year,
SUPPLIER shall deliver to SPONSOR an annual Going Concern Statement issued by
SUPPLIER’s external accounting firm. Such Going Concern Statement shall be
sufficient for SPONSOR to confirm SUPPLIER’s continued ability to perform its
obligations under this Agreement in the following twelve (12) month period and
shall be consistent with the standards identified by the Financial Accounting
Standards Board.  SPONSOR may use such statement strictly in order to confirm
SUPPLIER’s ongoing ability to perform its obligations under this Agreement.
SPONSOR shall keep such financial statements confidential, and shall provide
such statements only to those of its financial directors, who have a need to
know such information in order to confirm SUPPLIER’s continued ability to
perform its obligations under this Agreement.

 

ARTICLE 5 – AGREEMENT TERM

 

The term of this Agreement shall commence on the Effective Date and shall
continue for a period of ten (10) years (“Initial Term”). Thereafter, this
Agreement will continue until terminated as provided in this Agreement. The
Initial Term and any subsequent continuation of the Agreement are referred to
collectively as the “Agreement Term”).  In the event a Project Proposal/SOW is
still in effect upon the expiration of this Agreement, such Project Proposal/SOW
shall remain in effect and shall continue to be governed by the terms and
conditions of this Agreement unless and until such Project Proposal/SOW is
completed or otherwise terminated in accordance with this Agreement.

 

ARTICLE 6 – COMPLIANCE WITH LAWS; QUALITY CONTROL

 

A.    Compliance with Laws:  SPONSOR and SUPPLIER each agree that they shall
comply with all applicable federal, state and local laws and regulations in
performance of their respective obligations pursuant to this Agreement,
including, without limitation and as applicable, laws and regulations related to
promotion of pharmaceutical products, fraud and abuse, insider trading, privacy,
discrimination, confidentiality, false claims and prohibition of
kickbacks.  Without limiting the generality of the foregoing:

 

a.    Privacy: SUPPLIER and SPONSOR each agrees, if applicable, to comply with
all applicable federal, state and local laws and regulations relating to the
privacy of patient health information, including, but not limited to, the
Standards for Individually Identifiable Health Information, 42 C.F.R. §§160 and
164 (the “HIPAA Privacy Regulation”) promulgated pursuant to the Health
Insurance Portability and Accountability Act of 1996.

 

b.    Dissemination of Materials: SUPPLIER acknowledges that SPONSOR is subject
to legal and regulatory restrictions concerning the dissemination, distribution
or use of materials related to pharmaceutical products.  Accordingly, except as
required to perform the Services hereunder, SUPPLIER shall not disseminate,
distribute or use any materials prepared in the course of performing the
Services or otherwise provided to SUPPLIER without the prior express, written
permission of SPONSOR.  To the extent that the Services require SUPPLIER to
distribute materials, such materials must be approved by SPONSOR for the
specific purpose(s) for which SUPPLIER is distributing such materials.

 

c.    Adverse Event Reporting:  SUPPLIER acknowledges that SPONSOR is required
to comply fully and promptly with all regulatory safety reporting requirements
regarding its products. In accordance with SPONSOR policies and procedures,
SUPPLIER agrees that if in connection with its performance of the Services it
receives information relating to adverse events (AE), product complaints (PC),
and/or other SPONSOR product-related safety information (e.g.

 





Page 5 of 25

--------------------------------------------------------------------------------

 

Picture 1 [kala20171231ex10189e867001.jpg]

special safety topics as communicated to SUPPLIER through separate
correspondence), SUPPLIER will promptly notify SPONSOR as follows:  All AE and
PC information received by SUPPLIER must be reported by SUPPLIER within [**] by
telephone to SPONSOR at [**] and by email to [**] or such other party designated
by SUPPLIER. If AE/PC information is received by SUPPLIER on a non-business day
or after regular business hours of a business day, then SUPPLIER must transmit
the information by the end of the next business day. However, if more than [**]
non-business days occur in a row, it is the responsibility of SUPPLIER to
transmit the information by the end of day [**]. Notwithstanding the foregoing,
the time period, criteria and method for reporting AE/PC information, including
any special safety topics, may be modified by SPONSOR in separate
correspondence.  SUPPLIER will ensure that the personnel assigned to perform the
Services are sufficiently trained to comply with the requirements of this
paragraph.  If SPONSOR determines that SUPPLIER personnel require additional
training, then SPONSOR will provide training to SUPPLIER personnel to enable
SUPPLIER personnel to comply with the requirements of this paragraph.  SUPPLIER
agrees to follow the direction given in such training.

 

d.    Securities: SUPPLIER acknowledges that during the performance of this
Agreement it may come into possession of certain material information about
SPONSOR or its affiliates that has not yet been disclosed to the
public.  SUPPLIER agrees to comply with the rules and regulations of the United
States Securities and Exchange Commission ("SEC"), including those relating to
insider trading in connection with such material, non-public, information about
SPONSOR or its affiliates.  SUPPLIER is hereby notified that it should not trade
in SPONSOR securities on its own behalf or on the behalf of others after
receiving or becoming aware of any such material, non-public information.

 

e.    Permits.  SUPPLIER has obtained (or before performing the Services will
obtain) all governmental permits (including building/construction permits) and
licenses required for it to perform the Services and its other obligations under
this Agreement.

 

f.     Reporting. SUPPLER shall provide SPONSOR with all applicable records and
data necessary to prepare Annual Product Review Reports as required by
Applicable Laws and GMPs.

 

B.    Recalls.  SPONSOR shall have the right to reasonably declare any recall
of, or field corrective action to, any Product supplied to SPONSOR under this
Agreement.  SUPPLIER agrees to cooperate with SPONSOR in connection with any
such recall, and shall indemnify SPONSOR for all expenses arising from any such
recall to the extent the recall is attributable to a breach of any of SUPPLIER’s
warranties under this Agreement or is otherwise attributable to a defect in the
Product. SUPPLIER shall also credit SPONSOR’s account for the Product recovered
and returned to it as a result of the recall.

 

C.    Governmental Inquiries. SUPPLIER shall use its best efforts to:

 

a.    Respond fully and accurately to all inquiries directed to it by the FDA or
any government agency with respect to the manufacture, testing, and use of the
Product.

 

b.    Assist SPONSOR in responding to inquiries directed to SPONSOR by the FDA
or any government agency with respect to the manufacture, testing, and use of
the Product.

 

c.    Promptly inform SPONSOR of the existence and substance of any inquiry,
investigation or inspection initiated by the FDA or any government agency
(including Ministry of Health), department or body relating to the Product or
its manufacture.  The existence of any such inquiry, investigation or inspection
shall not alone constitute a breach of this Agreement or excuse any performance
due under this Agreement.  SUPPLIER shall immediately provide SPONSOR with
copies of any and all inspection reports, letters, documents or similar
instruments submitted or received from the FDA or other government agency
related to the Product or its manufacture, testing or use. To the extent
permitted by applicable law, SUPPLIER shall permit SPONSOR to review and
reasonably approve any response to be

 





Page 6 of 25

--------------------------------------------------------------------------------

 

Picture 1 [kala20171231ex10189e867001.jpg]

made by SUPPLIER in connection with any such inquiry, investigation or
inspection.

 

D.    Inspection of Manufacturing Facilities.

 

a.     SUPPLIER shall permit SPONSOR and its agents, during business hours and
upon notice to SUPPLIER, to inspect the Facilities where the Product is
manufactured, handled, stored or tested, as well as all processes relating to
the manufacture, handling, storage, or testing of the Product, as well as all
manufacturing, handling, storage, and test records regarding the Product.

 

b.    SUPPLIER shall extend the same inspection privileges set forth above to
agents of the FDA or any other government agency, as required, and shall
promptly notify SPONSOR of any such inspection.  SUPPLIER shall provide SPONSOR
with copies of any and all inspection reports from the FDA or other relevant
government agency regarding the manufacture of the Product within [**] working
days of receipt of such reports.

 

c.     SUPPLIER warrants and agrees that it will correct, at its own expense and
within a reasonable amount of time from the date of notification, all
deficiencies and/or non-conformances found during a SPONSOR, FDA, or other
government agency audit; and that it will correct or issue an approved plan,
including timetable, to correct all deficiencies and/or non-conformances within
no more than [**] days of such notification.

 

E.    Quality Control Testing.   SUPPLIER shall perform quality control testing
in accordance with the Specifications for release of each Lot of Product to
SPONSOR.  SUPPLIER shall provide all such testing data to SPONSOR in the form of
a COA.  Each COA shall be in accordance with the format approved by SPONSOR,
certifying that the Product has met all Specifications.  Any third party or
contract laboratory used for the testing of the Product must be approved in
writing by SPONSOR prior to its use for that purpose, such approval not to be
unreasonably withheld or delayed.

 

F.     Specifications and Change Control.

 

a.    The Specifications may not be changed without prior written approval of
both parties.

 

b.    SUPPLIER shall not make any changes to the manufacturing process,
Facilities, or equipment used in the manufacture of the Product without
SPONSOR’s prior written approval, such approval not to be unreasonably withheld.

 

c.     SPONSOR shall use commercially reasonable efforts to provide SUPPLIER
with sufficient written notice of any instructions or requirements of a
government regulatory agency that may require a change of the
Specifications.  SUPPLIER shall immediately notify SPONSOR if any such changes
in the Specifications shall render SUPPLIER unable to supply the Product in
accordance with the term and conditions of this Agreement.

 

G.    Technical Assistance. SUPPLIER shall provide SPONSOR with certain
technical support regarding the Product as reasonably requested by SPONSOR,
including, but not limited to, operation of milling and other ancillary
equipment, analytical test methods, method development, physical and chemical
properties, and use of the Product..

 

ARTICLE 7 – COMPENSATION

 

A.    Fees: SPONSOR will pay SUPPLIER, as full and complete compensation for
performing the Services pursuant to each Project Proposal/SOW the rates/amounts
set forth in the applicable Project Proposal/SOW. The Parties agree that the
compensation provided hereunder has been established pursuant to arm’s length
negotiations between the Parties and is consistent with the fair market value of
the Services provided by SUPPLIER during the term of this Agreement.  Except to
the extent that the Services involve promotion of pharmaceutical products,
nothing herein shall be construed to require SUPPLIER to purchase, order,
recommend, or arrange for, the purchase, order or recommendation of any products
manufactured and/or marketed by SPONSOR.

 

B.    Out-of-Pocket Expenses (“OOPs”): SPONSOR shall reimburse SUPPLIER for all
OOPs for activities

 





Page 7 of 25

--------------------------------------------------------------------------------

 

Picture 1 [kala20171231ex10189e867001.jpg]

described in an approved Project Proposal/SOW and which are preapproved in
writing by SPONSOR on a case by case basis, but in no event shall SPONSOR
reimburse SUPPLIER for any OOPs that exceed the estimates provided in such
Project Proposal/SOW. Upon SPONSOR’s request all OOP’s for which SUPPLIER seeks
reimbursement shall be supported with actual SUPPLIER invoices and/or other
reasonable documentation.

 

C.    Other Expenses/Travel:  Reasonable expenses incurred by SUPPLIER in the
course of providing the Services, including but not limited to, round trip
economy airfare, auto rental, meals, lodging and long distance telephone charges
(collectively, “Travel Expenses”), will be reimbursed to SUPPLIER by SPONSOR in
accordance with SPONSOR’s travel and expense policy; provided, however, that all
Travel Expenses shall be reimbursed only if plans for same are approved by
SPONSOR in advance and in writing.  SUPPLIER shall itemize all Travel Expenses
on its invoices specifically describing each charge incurred, and when and why
such charges were incurred.  Receipts and bills shall be submitted with the
expense report.

 

D.   Submission of Invoices:  SUPPLIER will submit invoices to SPONSOR in
accordance with the payment schedule set forth in the Project Proposal/SOW.  In
the event that payment terms are based on hourly fees, SUPPLIER shall submit
monthly invoices to SPONSOR which reflect the total number of hours worked for
that month, the activities performed for each hour billed, and the individual
who performed such activities.  SPONSOR may withhold any invoiced amounts that
it reasonably disputes in good faith, in which case SPONSOR will so notify
SUPPLIER in writing and the Parties agree to work in good faith to resolve any
such disputes.  SPONSOR will pay any undisputed amounts specified in such
invoice within [**] days of receipt of same.  SPONSOR will not pay for any
services invoiced more than [**] months after such services were performed.  All
invoices submitted by SUPPLIER shall reference the appropriate SPONSOR
authorized Purchase Order number, and shall be emailed to AP@kalarx.com.

 

E.    Payment:  SUPPLIER is not entitled to any compensation unless and until
the work or work product produced by SUPPLIER meets the Specifications of the
applicable Project Proposal/SOW to the reasonable satisfaction of SPONSOR.
SUPPLIER is also not entitled to any compensation related to correcting any work
or work product that SPONSOR has rejected as not acceptable to SPONSOR in the
exercise of its reasonable discretion.

 

F.    Preparation of Project Proposal/SOWs:  There will be no compensation under
this Agreement for (i) preparation of any Project Proposal/SOW or (ii) work done
in connection therewith, in the event SUPPLIER prepares a bid or proposal for
SPONSOR regardless of whether SUPPLIER’s bid or proposal is accepted by SPONSOR.

 

G.    No Commission:  SUPPLIER shall bill SPONSOR without commission or markup
on purchases of goods or services, Travel Expenses or other OOPs.  SUPPLIER
shall not share directly or indirectly in the profits of any third party in
connection with SUPPLIER services provided hereunder without the prior written
consent of SPONSOR.

 

H.   SUPPLIER Errors:  Notwithstanding anything herein to the contrary, SUPPLIER
shall not invoice SPONSOR for any additional costs incurred as a result of any
SUPPLIER error, including any failure by SUPPLIER to properly price the Services
or any required reperformance of the Services.

 

ARTICLE 8 – RIGHT TO AUDIT

 

Upon reasonable notice in writing and at reasonable times during SUPPLIER’s
normal business hours, not more than [**] (or more frequently for cause),
SPONSOR shall have the right to audit and examine all contracts, documents,
correspondence, books, time sheets, account books and records and other material
(except for individual payroll and personnel records and SUPPLIER overhead) that
relate to SPONSOR’s account.  A representative duly authorized by SPONSOR may
perform this audit.  To the extent SPONSOR utilizes the services of any third
party representative (including any certified public accountants) to perform
this audit, the selection of such third party representative shall be approved
by SUPPLIER, such approval not to be unreasonably withheld by SUPPLIER.  The
expense of such audit or examination shall be borne by SPONSOR unless the audit
shows that

 





Page 8 of 25

--------------------------------------------------------------------------------

 

Picture 1 [kala20171231ex10189e867001.jpg]

SPONSOR has been overcharged by more than [**] percent ([**]%), in which case
SUPPLIER shall pay for the audit.  Any such representative and/or certified
public accountants conducting the audit shall be required to sign an appropriate
non-disclosure agreement, reasonably acceptable to SUPPLIER, prior to
participating in any such audit.  Any such audit shall include the right to
inspect SUPPLIER’s timesheet records; provided, however, that such time sheets
may be redacted by SUPPLIER to exclude any confidential or proprietary
information of SUPPLIER or any of its other clients.  The audit rights provided
herein shall survive any termination or expiration of this Agreement.  The
provisions of this Article 8 shall survive the expiration or sooner termination
of this Agreement.

 

ARTICLE 9  –NON EXCLUSIVE AGREEMENT

 

A.   The Parties recognize that this is a non‑exclusive Agreement and during the
term hereof, SPONSOR may engage other vendors to perform the Services.

 

ARTICLE 10 – OWNERSHIP/TRADEMARKS/COPYRIGHTS

 

A.    Ownership of Services:

 

a.    SUPPLIER shall retain all right, title and interest in and to any and all
materials, work and work product owned or developed by SUPPLIER prior to, or
independently from, its engagement hereunder or developed or obtained by
SUPPLIER in the general conduct of its business not specifically related to the
Services or SPONSOR (”SUPPLIER Property”).  SUPPLIER hereby grants SPONSOR a
perpetual, irrevocable, royalty free, worldwide, non-exclusive license, with the
right to assign or sublicense, in and to any and all SUPPLIER Property to allow
SPONSOR to use the results of the Services to develop, market, promote, make,
have made, use, sell, offer for sale and import SPONSOR products or any other
purpose consistent with this Agreement.  SPONSOR shall retain all right, title
and interest in and to any and all materials, work and work product owned or
developed by SPONSOR prior to, or independently from, its engagement hereunder
(”SPONSOR Property”).  SPONSOR hereby grants SUPPLIER, during the term of this
Agreement, a non-exclusive, non-transferable, limited license to use the SPONSOR
Property solely for the benefit of SPONSOR and solely as necessary for
performance of the Services.

 

b.    SUPPLIER represents and warrants that all materials, work and work product
provided to SPONSOR or used on behalf of SPONSOR pursuant to this Agreement,
including without limitation, all SUPPLIER Property, shall either (i) not
infringe the copyright or any other intellectual property right of any third
party, or (ii) be licensed at no cost to SPONSOR under a third party release
under which SUPPLIER has all rights necessary to provide to SPONSOR such
materials, work and work product and permit SPONSOR to use such materials, work
and work product as contemplated herein.  SPONSOR shall have the right, in its
discretion, to examine copies of releases obtained by SUPPLIER.  SUPPLIER
further represents and warrants that SPONSOR shall be free to use such
materials, work and work product without interference by, or claims of, third
parties subject to any limitations on usage contained in the aforesaid releases,
licenses or other documentation and brought to the attention of SPONSOR in
writing.

 

c.    Except for SUPPLIER Property as defined in subsection 7.A.a. above, all
materials, work and work product whether created by or on behalf of SUPPLIER,
SPONSOR, or any combination thereof hereunder, and all draft versions thereof,
whether used or unused, (collectively, “Work Product”) shall be property of
SPONSOR and shall be delivered to SPONSOR at any time upon SPONSOR's request, or
no later than the termination of this Agreement.  SUPPLIER hereby transfers and
assigns to SPONSOR any copyright and all other intellectual property rights in
such Work Product, including all of the exclusive rights comprised in such
intellectual property rights, whether in patent, copyright, trade secret,
know-how, or otherwise.  Subject to the provisions of subsection 7.A.b.,
SUPPLIER shall ensure that all individuals working on such Work Product have
assigned to SUPPLIER their rights to such Work Product.

 





Page 9 of 25

--------------------------------------------------------------------------------

 

Picture 1 [kala20171231ex10189e867001.jpg]

SUPPLIER agrees to execute any documents necessary to assign to SPONSOR
SUPPLIER’s full interest (including all intellectual property rights) in the
Work Product either solely or jointly with others for SPONSOR pursuant to this
Agreement. No restrictions will be placed on SUPPLIER by third parties with
respect to any Work Product without the prior written consent of SPONSOR.

 

d.    Except for SUPPLIER Property as defined in subsection 7.A.a. above, all
information, inventions, discoveries, patent rights, trademarks and copyrights
which result from any Services performed by or on behalf of SUPPLIER pursuant to
this Agreement ("Inventions"), will be the exclusive property of SPONSOR and
SPONSOR shall have and retain all right, title and interest in and to such
Inventions.   SUPPLIER hereby transfers and assigns to SPONSOR all intellectual
property rights in and to such Inventions. SUPPLIER shall promptly disclose in
writing to SPONSOR each such Invention and provide to SPONSOR all information
known to SUPPLIER reasonably relating to such Invention. Subject to the
provisions of subsection 7.A.b., SUPPLIER shall ensure that all individuals
contributing to such Inventions have assigned to SUPPLIER their rights to such
Inventions.  SUPPLIER agrees to sign all necessary documents or take such other
actions as SPONSOR may reasonably request in order to perfect and enforce any
and all of its rights in such Inventions.  All costs and expenses for perfecting
and enforcing its rights in such Inventions shall be borne by SPONSOR.

 

e.    SUPPLIER recognizes and agrees that all Work Product and Inventions
prepared by or on behalf of SUPPLIER that are subject to copyright protection
shall be “works made for hire” for SPONSOR under the terms hereof.  All
copyrightable works prepared by or on behalf of SUPPLIER in the course of
performing the Services hereunder that may not be interpreted as “works made for
hire” shall be subject to SUPPLIER granting to SPONSOR a perpetual, royalty
free, irrevocable, worldwide, exclusive license with the right to assign or
sublicense, in and to any such works.  SUPPLIER hereby assigns to SPONSOR all
rights, title and interest to all Work Product and Inventions together with all
of the goodwill associated therewith, subject to any properly disclosed third
party rights approved by SPONSOR in writing.  SPONSOR may, in its sole
determination, apply for registration, or other protection, of any such Work
Product and Inventions worldwide.  SUPPLIER shall cooperate with SPONSOR in
regard to obtaining the necessary documents for any Work Product or Inventions
protection, including the execution of any required documents.  SPONSOR shall
pay any reasonable expenses incurred in connection with such cooperation

 

B.    The provisions of this Article 10 shall survive the expiration or sooner
termination of this Agreement.

 

ARTICLE 11 – INDEMNIFICATION AND INSURANCE

 

A.    Indemnification of SPONSOR:  SUPPLIER agrees to defend, indemnify and hold
SPONSOR and its affiliates, and its and their directors, officers, employees or
agents harmless against all claims from third parties arising from: (i) any
actual or alleged breach of any term of this Agreement; (ii) the actual or
alleged negligent or willful actions of SUPPLIER or SUPPLIER’s subcontractors;
(iii) contractual arrangements entered into by SUPPLIER with third parties; or
(iv) any claim that the Services, Products or Work Product infringe on the
intellectual property rights of any third party; except in each case to the
extent of the negligence or willful misconduct of SPONSOR.

 

B.    Indemnification of SUPPLIER:  SPONSOR agrees to defend, indemnify and hold
SUPPLIER and its affiliates, and its and their directors, officers, employees or
agents harmless against all claims from third parties arising from (i) any
breach of any term of this Agreement; or (ii) the negligent or willful actions
of SPONSOR; except in each case to the extent of the negligence or willful
misconduct of SUPPLIER.

 

C.    Indemnification Procedures:  Each Party shall notify the other in writing
promptly upon receiving notification of any such suit or claim (except that
failure to timely provide such notice will relieve the indemnifying Party of its
obligations only to the extent the indemnifying Party is materially prejudiced
as a direct result of such delay); the indemnifying Party shall defend such suit
or claim on behalf of

 





Page 10 of 25

--------------------------------------------------------------------------------

 

Picture 1 [kala20171231ex10189e867001.jpg]

the indemnified Party; the indemnifying Party shall have sole control over the
defense thereof and any related settlement negotiations; and the indemnified
Party shall cooperate and, at the indemnifying Party’s request and expense,
assist in such defense.  Notwithstanding the foregoing, the indemnified Party
may participate at its own expense in the defense and any settlement
discussions, and in any event, the indemnifying Party shall not settle any suit
or claim without the prior written consent of the indemnified Party (such
approval not to be unreasonably withheld).

 

D.    Survival:  The indemnification provided herein shall survive any
termination or expiration of this Agreement.

 

E.     Insurance:

 

a.     Prior to commencement of any work under this Agreement, SUPPLIER shall,
at its sole expense, maintain the following insurance on its own behalf, with
insurance companies having an A. M. Best rating of "A-VII" or better and furnish
to SPONSOR, Certificate(s) of Insurance evidencing same and reflecting the
effective date of such coverage as follows:

 

Workers’ Compensation and Employers Liability: in the state in which the work
is to be performed and elsewhere as may be required by law and shall include:

 

Bodily injury by Accident: $[**] each

 

Commercial General Liability: (including Premises Operations,
Products/Completed Operations, Contractual Liability).  The policy must be on an
occurrence form and include the following limits:

 

Each Occurrence: $[**]

 

General Aggregate: $[**]

 

Product Completed Operations Aggregate: $[**]

 

Personal Injury: $[**]

 

Commercial Umbrella Liability:

 

Occurrence Limit: $[**]

 

Aggregate Limit (where applicable); $[**]

 

Policy to be in excess of the Commercial General Liability,

 

Commercial Automobile Liability and Employers Liability.

 

Errors & Omissions Liability Coverage including Medical Malpractice Coverage if
engaged in any direct patient care:

 

Each Claim Limit: $[**]

 

Aggregate Limit: $[**]

 

b.     Such insurance shall include coverage for bodily injury arising from the
performance of or failure to perform professional services. Throughout the term
of this Agreement, the Errors & Omissions Liability insurance's retroactive date
will be no later than the Effective Date.  Upon expiration or termination of
this Agreement, SUPPLIER will either continue to maintain an active insurance
policy, or purchase an extended reporting period coverage for claims first made
and reported to the insurance company within [**] months after the termination
or expiration of the Agreement.

 

c.     Such insurance shall include coverage for: (i) personal injuries, unless
covered, and not in any way excluded or restricted, by SUPPLIER’s General
Liability insurance: invasion of privacy, defamation, infliction of emotional
distress and advertising injury.

 

d.     With the exception of the Workers Compensation/ Employers Liability and
Errors and

 





Page 11 of 25

--------------------------------------------------------------------------------

 

Picture 1 [kala20171231ex10189e867001.jpg]

Omissions Liability, SPONSOR and its subsidiaries are to be named as an
Additional Insured to the policies.

 

e.    The insurance requirements above must include a waiver of subrogation in
favor of SPONSOR and its subsidiaries (except where not permitted by law).

 

f.     The amount of insurance required shall not be construed to be a
limitation of the liability on the part of the SUPPLIER.

 

g.    It is agreed that this insurance will not be cancelled, materially changed
or non-renewed without at least [**] days advance written notice to SPONSOR.

 

F.    LIMITATION OF LIABILITY:  EXCEPT FOR A BREACH OF ARTICLE 9, OR ARTICLE 11,
OR THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF A PARTY, OR A PARTY’S
INDEMNIFICATION OBLIGATIONS HEREUNDER, NO PARTY SHALL BE LIABLE TO THE OTHER
PARTY FOR ANY LOST PROFITS, CONSEQUENTIAL DAMAGES (SPECIFICALLY EXCEPTING THOSE
CONSEQUENTIAL DAMAGES ARISING FROM EACH PARTY’S OBLIGATION TO INDEMNIFY THE
OTHER FOR LIABILITY ARISING OUT OF OR RELATING TO THIRD PARTY CLAIMS IN
ACCORDANCE WITH THIS ARTICLE) INCIDENTAL, INDIRECT, SPECIAL, OR OTHER SIMILAR
DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.  The provisions of
this Article 11(F) shall survive the expiration or sooner termination of this
Agreement.

 

ARTICLE 12 – CONFIDENTIAL INFORMATION

 

A.   Each Party (each a “Receiving Party”) will not, either during or after the
term of this Agreement, disclose to any third person or use the results of the
Services or any confidential or proprietary information of the other Party (each
a “Disclosing Party”) or its affiliates for any purpose other than the
performance of the Services, without the prior written authorization of
Disclosing Party.

 

B.   For purposes of this Article 12, "confidential or proprietary information"
includes, without limitation, the results of the Services, the existence and
terms of this Agreement, technical data, know-how, unpublished findings,
compounds, compositions, formulations, biomaterials, products, technologies,
processes, patent applications, commercial or financial trade secrets, marketing
methods and plans, pricing information, manufacturing information, product
pipelines, written documents, depictions, oral statements, artwork, unpublished
information relating to the business or financial condition of a Party and its
affiliates or collaborators, and any other information, property and materials
developed, created or acquired by a Party in connection with this Agreement or
its terms and conditions, which has been or will be disclosed by Disclosing
Party or its affiliates.  Without limiting the generality of the foregoing,
SUPPLIER acknowledges and agrees that the Work Product and all information
related to SPONSOR’s mucous penetrating product platform technology shall be
considered the confidential or proprietary information of SPONSOR.

 

C.   These obligations shall not apply to the following:

 

a.    information which, after disclosure, becomes available to the public by
publication or otherwise, other than by breach of this Agreement by the
Receiving Party;

 

b.    information that the Receiving Party can establish by prior written record
was already known to it or was in its possession at the time of disclosure and
was not acquired, directly or indirectly, from Disclosing Party or its
affiliates; or

 

c.    information that the Receiving Party obtains from a third party; provided
however, that such information was not obtained by said third party, directly or
indirectly, from Disclosing Party or its affiliates under an obligation of
confidentiality;

 

D.    If Receiving Party is required (by oral questions, interrogatories,
requests for information or

 





Page 12 of 25

--------------------------------------------------------------------------------

 

Picture 1 [kala20171231ex10189e867001.jpg]

documents, subpoena, civil investigation demand or similar process) to disclose
any confidential or proprietary information, Receiving Party may comply with
such requirement but will provide prompt notice to Disclosing Party of such
requirement in advance of any such disclosure, in order for Disclosing Party to
seek a protective order or other remedy prior to such disclosure.

 

E.   The Receiving Party’s obligations under this Article 12 to preserve the
confidentiality of any and all of the confidential or proprietary information
disclosed to it by a Disclosing Party shall continue during the term of the
Agreement and for a period of [**] years following expiration or termination of
this Agreement, or as otherwise required by law; except for any trade secret
recognized as such under the Uniform Trade Secret Act for which the Receiving
Party’s obligations with respect to use and disclosure shall continue until and
unless the applicable confidential or proprietary information falls within an
exception set forth in Article 12(C).

 

F.    SUPPLIER agrees that any breach of this Article 12 will cause SPONSOR
substantial and irreparable harm and, therefore, in the event of any such
breach, in addition to other remedies that may be available to it, SPONSOR shall
have the right to seek specific performance and other injunctive and equitable
relief.

 

G.   SUPPLIER hereby acknowledges and agrees that all of SPONSOR’s confidential
information, including Sponsor Materials, disclosed hereunder may be subject to
United States export controls, under the export administration regulations, 15
C.F.R. parts 730-774.  SUPPLIER shall strictly comply with all export controls
applicable to SPONSOR’s confidential information and Sponsor Materials and
SUPPLIER shall not: (a) utilize any of such information or Sponsor Materials for
any purpose whatsoever, except as specifically authorized in this Agreement; (b)
export, transfer, divert or disclose any of such information or Sponsor
Materials; or (c) use, or make any of such information or Sponsor Materials
available for use, directly or indirectly, in the design, development,
production, stockpiling or use of any chemical or biological weapons.

 

H.    The provisions of this Article 12 shall survive the expiration or sooner
termination of this Agreement.

 

ARTICLE 13 – TERMINATION

 

A.    Termination of the Agreement:

 

a.    This Agreement may be terminated by SPONSOR at any time with or without
cause by giving at least ninety (90) days prior written notice to SUPPLIER.
SPONSOR remains responsible for payment associated with any firm orders and
unused inventory of raw materials for the Products purchased by SUPPLIER, so
long as: (i) SUPPLIER purchased such raw materials in quantities consistent with
SPONSOR’s most recent firm commitment, and (ii) such materials cannot be readily
reused by SUPPLIER for its other clients or customers.

 

b.    This Agreement may be terminated by either Party, in whole or in part upon
default in performance of the other Party, provided that the defaulting Party
shall be given not less than [**] days prior written notice of default and the
opportunity to cure the default during such period.

 

c.     Following the Initial Term, this Agreement may be terminated by SUPPLIER
upon at least twenty-four (24) months’ prior written notice.

 

d.    In the event that SUPPLIER terminates this Agreement as permitted
hereunder, then notwithstanding such termination, upon the request of SPONSOR,
SUPPLIER shall complete any outstanding work under any Project Proposal/SOWs
approved by SPONSOR even if such activity extends beyond the termination date.

 

B.   Termination of Project Proposal/SOWs:  Any Project Proposal/SOW may be
terminated by SPONSOR, in whole or in part, with or without cause, upon thirty
(30) days written notice to the other Party, or such shorter period of time as
the Parties may agree to in any particular Project Proposal/SOW.  Termination of
a specific Project Proposal/SOW does not constitute termination of this
Agreement or any other Project Proposal/SOW.

 

C.   Bankruptcy:  If either Party to this Agreement becomes insolvent, or a
proceeding in bankruptcy, receivership or similar proceeding is filed involving
a Party during the Agreement Term (and such proceeding is not dismissed within
ninety 90 days), this Agreement may be immediately terminated by



Page 13 of 25

--------------------------------------------------------------------------------

 

Picture 1 [kala20171231ex10189e867001.jpg]

the other Party. In the event that SUPPLIER becomes insolvent, or a proceeding
in bankruptcy, receivership or similar proceeding is filed involving SUPPLIER
during the Agreement Term (and such proceeding is not dismissed within ninety 90
days), SUPPLIER shall use its best efforts to ensure SPONSOR’s supply of
Products is uninterrupted, such best efforts including, without limitation,
providing training and assistance to any successor of SUPPLIER that begins
manufacturing Services and otherwise cooperating with SPONSOR in SPONSOR’s
efforts to continue the manufacture of the Product as the Facility. In the event
that SPONSOR becomes insolvent, or a proceeding in bankruptcy, receivership or
similar proceeding is filed involving SPONSOR during the Agreement Term (and
such proceeding is not dismissed within ninety 90 days) prepayment of all firm
orders may be required prior to production.

 

D.    Effect of Termination:  Termination or expiration of this Agreement or any
Project Proposal/SOW shall not relieve SPONSOR of any amounts owing hereunder
for Services actually rendered prior to the effective date of termination or
expiration.  Additionally:

 

a.    Any non-cancellable contract made on SPONSOR’s prior written authorization
(it being understood that SUPPLIER shall not enter into non-cancellable
contracts on SPONSOR’s behalf without SPONSOR’s prior written authorization),
and still to be performed as of the effective date of termination or expiration,
shall be paid for by SPONSOR unless mutually agreed in writing to the contrary,
and if requested by SPONSOR such contract shall, at SPONSOR’s election, either
be carried to completion by SUPPLIER or assigned to SPONSOR (and SPONSOR shall
assume all of the rights and obligations under such contract and SUPPLIER shall
be relieved of any further responsibility or liability with respect thereto).

 

b.    Notwithstanding the foregoing, if SPONSOR terminates this Agreement
pursuant to Sections 12(A)(b), (C) or otherwise for cause, the provisions of
subsection 10.D.a. shall not apply.

 

c.    SUPPLIER shall promptly cease performing any work not necessary for the
orderly close out of the affected Purchase Order(s) or for the fulfillment of
regulatory requirements.

 

d.    Within [**] days following the termination of this Agreement, SUPPLIER
shall deliver to SPONSOR all data and materials provided by SPONSOR to SUPPLIER
for the manufacturing and supply activities under the impacted Purchase
Order(s).

 

e.    The terms and conditions of Section [3, 6, 8, 10, 11, 12, 13, 14, 16, 17
and 19] shall survive the expiration or termination of this Agreement for any
reason.

 

ARTICLE 14 – REPRESENTATIONS AND WARRANTIES

 

A.   SUPPLIER’s Representations:  SUPPLIER represents and warrants that: (i)
compliance with the terms of this Agreement and performance of the Services do
not and will not breach or conflict with any other agreement or arrangement to
which SUPPLIER is a party; and (ii) during performance of the Services, SUPPLIER
will not disclose to SPONSOR, or induce SPONSOR to use, any confidential or
proprietary information of a third party without appropriate consent or license
from such third party.

 

B.    Debarment/Other Sanctions:  SUPPLIER hereby certifies that it has not and
will not use in any capacity the services of any individual, corporation,
partnership or association which has been debarred under 21 U.S.C. Sec.335a(a)
or (b), or listed in the DHHS/OIG List of Excluded Individuals/Entities or the
General Services Administration’s Listing of Parties Excluded from Federal
Procurement and Non-Procurement Programs.  SUPPLIER further certifies that it
has not been debarred under 21 U.S.C. Sec.335a(a) or (b), or listed in the
DHHS/OIG List of Excluded Individuals/Entities or the General Services
Administration’s Listing of Parties Excluded from Federal Procurement and
Non-Procurement Programs.

 

ARTICLE 15 – SUBCONTRACTORS

 

A.    SUPPLIER shall not engage any subcontractor to perform any portion of the
Services as related

 





Page 14 of 25

--------------------------------------------------------------------------------

 

Picture 1 [kala20171231ex10189e867001.jpg]

directly to any SPONSOR Materials hereunder without obtaining SPONSOR’s prior
written consent, which shall not be unreasonably withheld, after SUPPLIER
provides SPONSOR with the name of the subcontractor, a description of the
services to be provided and the cost of such services.  Before allowing any
subcontractor or consultant to begin performing Services, SUPPLIER will enter
into a binding written agreement with such subcontractor/consultant that
protects SPONSOR’s rights and interests to at least the same degree as this
Agreement.  Notwithstanding the foregoing, as of the Effective Date, SPONSOR
hereby consents to SUPPLIER’s use of the subcontractor(s) set forth in the
applicable [SOW/Proposal], subject to the execution by such subcontractor(s),
SUPPLIER and SPONSOR of a three (3) way confidentiality agreement in a form
reasonably acceptable to SPONSOR. Notwithstanding any of the foregoing, SUPPLIER
shall remain solely responsible for activities performed by any
subcontractor(s), and the use of a subcontractor shall not relieve SUPPLIER of
any obligations hereunder.  SUPPLIER, and not SPONSOR, shall be solely
responsible for all financial responsibilities with regard to such
subcontractor(s), including withholdings, liabilities and contributions in
respect of any such subcontractor(s).

 

ARTICLE 16 – NOTICES

 

A.    All notices required or permitted to be given under this Agreement shall
be in writing and shall be given by addressing the communication to the address
set forth below.  Such notices shall be deemed given on the date of receipt if
sent by (i) certified mail, (ii) recognized overnight courier or personal
delivery, or (iii) by acknowledgement of receipt if sent by other sources:

 

SUPPLIER:

Stephen L. Schweibenz, President

 

 

 

Alliance Contract Pharma, LLC

 

 

 

1510 Delp Drive

 

 

 

Harleysville, PA 19438

 

 

 

[**]

 

 

 

Email: [**]

 

 

SPONSOR:

[**]

 

 

 

Kala Pharmaceuticals, Inc.

 

 

 

100 Beaver Street, Suite 201

 

 

 

Waltham, MA 02453

 

 

 

(781) 996-5252

 

 

 

E-mail: [**]

 

 

With a copy to:

General Counsel

 

 

 

Kala Pharmaceuticals, Inc.

 

 

 

100 Beaver Street, Suite 201

 

 

 

Waltham, MA 02453

 

 

 

(781) 996-5252

 

 

 

Email not permitted; Notice to be sent pursuant to (i) or (ii) above

 

B.     Any Party may from time to time change the address to which notices to it
are to be sent by notifying

 





Page 15 of 25

--------------------------------------------------------------------------------

 

Picture 1 [kala20171231ex10189e867001.jpg]

the other Party, in writing, of the change and the new address pursuant to this
Article 16.

 

C.    The provisions of this Article 16 shall survive the expiration or sooner
termination of this Agreement.

 

ARTICLE 17 – DISPUTES; GOVERNING LAW

 

A.   Disputes:  Initially, the Parties shall attempt to resolve any disputes
informally between the persons listed in Article 17 above or their replacements
or superiors. The parties agree that any and all disputes, claims or
controversies arising out of or relating to this Agreement that are not resolved
by their mutual agreement (a) shall be brought by a party in such party’s
individual capacity, and not as a plaintiff or class member in any purported
class or representative proceeding and (b) shall be submitted to final and
binding arbitration before JAMS (formerly Judicial Arbitration and Mediation
Services), or its successor, pursuant to the United States Arbitration Act, 9
U.S.C. Sec. 1 et seq. Either party may commence the arbitration process called
for in this Section by filing a written demand for arbitration with JAMS, with a
copy to the other party. The arbitration will be conducted in accordance with
the provisions of JAMS’ Comprehensive Arbitration Rules and Procedures in effect
at the time of filing of the demand for arbitration. The parties will cooperate
with JAMS and with one another in selecting a single arbitrator from JAMS’ panel
of neutrals, and in scheduling the arbitration proceedings, which shall take
place in Boston, Massachusetts and in the English language. The parties agree
that they will participate in the arbitration in good faith, and that they will
share equally in its costs. The provisions of this Section may be enforced by
any court of competent jurisdiction, and the party seeking enforcement shall be
entitled to an award of all costs, fees and expenses, including attorneys’ fees,
to be paid by the party against whom enforcement is ordered.

 

B.   Governing Law:  This Agreement shall be governed by, and construed in
accordance with, the law of the State of Delaware irrespective of its choice of
law rules.

 

C.   The provisions of this Article 17 shall survive the expiration or sooner
termination of this Agreement.

 

ARTICLE 18 - SUPPLIER STAFFING

 

A.   SUPPLIER acknowledges and agrees that the configuration and competence of
SUPPLIER staff assigned to SPONSOR is of critical importance to SPONSOR.  Any
SUPPLIER staff assigned to SPONSOR must be trained, and competent, to perform
the Services as required hereunder.

 

ARTICLE 19 – MISCELLANEOUS

 

A.    Entire Agreement:  This Agreement, together with any exhibits attached
hereto, and each fully executed Project Proposal/SOW (as amended hereunder),
contains the entire understanding between the Parties with respect to the
subject matter hereof and supersedes all prior understandings relating
thereto.  No amendment, modification or waiver of this Agreement or any term
hereof may be effected except by an instrument in writing duly executed by the
Parties.

 

B.    Independent Contractors: At all times the relationship of the Parties
shall be independent contractors with respect to each other.  No Party is
responsible for withholding, and shall not withhold, FICA or taxes of any kind
from any payments it owes to any other Party.  Further, as independent
contractors, neither Party, nor any of its employees are eligible to participate
in, nor are they eligible for coverage under, any other Party’s benefit plans,
programs, employment policies or procedures, or workmen’s compensation
insurance.

 

C.    Assignment:  This Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors and assigns.  This Agreement may
only be assigned by a Party upon the prior written consent of the other Party;
provided, however, that SPONSOR may assign this Agreement to an affiliate or a
subsidiary or a successor to that area of its business to which this Agreement
is related, whether by merger, sale of assets, sale of stock, reorganization or
otherwise.

 

D.    Severability:  If any provision of this Agreement shall be invalid or
unenforceable in any

 





Page 16 of 25

--------------------------------------------------------------------------------

 

Picture 1 [kala20171231ex10189e867001.jpg]

jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction, and the Parties
shall negotiate in good faith to modify such provision so that it is valid and
enforceable to the Parties.

 

E.    Counterparts:  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original document, and all of which, shall be
deemed one instrument. Such counterparts may be exchanged by facsimile (provided
that each executed counterpart is transmitted in one complete transmission), or
in Portable Document Format (PDF).  Where there is an exchange of executed
counterparts by facsimile or PDF, each Party shall be bound by the Agreement
notwithstanding that original copies of the Agreement may not be exchanged
immediately.

 

F.    Excusable Delay:  If either Party shall be delayed, interrupted or
prevented from the performance of any obligation hereunder by reason of an act
of God, fire, flood, war (declared or undeclared), public disaster, strike or
labor dispute, governmental enactment, rule or regulation, or any other cause
beyond such Party’s reasonable control, such Party shall not be liable to the
other and the time for performance of such obligation shall be extended for a
period equal to the duration of the contingency that occasioned the delay,
interruption or prevention.  In relation to any Services, if such interruption
lasts more than ten (10) days, SPONSOR, in its sole discretion, may exercise its
rights under Article 13 of this Agreement.

 

G.    Further Action.  Each Party hereto shall take, or cause to be taken, all
actions, and do, or cause to be done, all things necessary, proper or advisable
under applicable laws and regulations (including without limitation those
regulations promulgated by the U.S. Internal Revenue Service), and execute and
deliver such further documents as may be reasonably requested by the other Party
in connection with the operation of this Agreement.

 

H.    Relationship of the Parties:  SUPPLIER has no authority from and will not
authorize or bind SPONSOR to any obligation with any third party.

 

I.     SPONSOR Materials. SUPPLIER agrees to use reasonable care in handling the
equipment, materials and other property of SPONSOR entrusted to SUPPLIER’s care
or purchased with SPONSOR funds in performance of this Agreement along with all
materials constituting Work Product hereunder (collectively, "SPONSOR
Materials").  All SPONSOR Materials shall be and remain SPONSOR's
property.  Such SPONSOR Materials shall be plainly marked or otherwise
adequately identified by SUPPLIER as Sponsor's property and shall be safely
stored separate and apart from SUPPLIER's property.  Unless otherwise agreed to
in writing by SPONSOR on a case-by-case basis, SUPPLIER shall use SPONSOR
Materials only for the benefit of SPONSOR under this Agreement and shall not use
SPONSOR Materials for any other purpose.  All SPONSOR Materials, while in
SUPPLIER's custody or control, shall be held at SUPPLIER's risk, shall be kept
insured by SUPPLIER at SUPPLIER's expense in an amount equal to the replacement
cost with loss payable to SPONSOR and shall be subject to removal at SPONSOR's
written request, in which event SUPPLIER shall prepare such SPONSOR Materials
for shipment and redeliver to SPONSOR in the same condition as originally
received or produced by SUPPLIER, reasonable wear and tear excepted, at
SPONSOR's expense (unless otherwise set forth in the applicable Project
Proposal/SOW).  SUPPLIER agrees to keep the equipment constituting SPONSOR
Materials at all times in good and efficient working order for use in performing
the Services.  SUPPLIER shall be responsible for routine maintenance and
calibration of all such equipment, but SPONSOR shall be responsible for the cost
of calibration, repairing or replacing such equipment, except to the extent such
repairs or replacement are required due to SUPPLIER's breach of this Agreement
(including this Section) or SUPPLIER's negligence or willful misconduct.  Upon
completion of the Services, termination or expiration of this Agreement SUPPLIER
will, at SPONSOR’s request, return all SPONSOR Materials.

 

J.     Reports. SUPPLIER agrees that at SPONSOR’s request, SUPPLIER will submit
reports summarizing its work performed pursuant to this Agreement.

 





Page 17 of 25

--------------------------------------------------------------------------------

 

Picture 1 [kala20171231ex10189e867001.jpg]

K.    Section Headings:  Article and section headings are intended for the
purpose of description only and shall not be used for purposes of interpretation
of this Agreement.

 

L.    Survival:  The provisions of this Article 19 shall survive the expiration
or sooner termination of this Agreement.

 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the Effective Date.

 

Kala Pharmaceuticals, Inc.

    

Alliance Contract Pharma, LLC

 

 

 

By:

/s/ Vincent R. Kosewski

 

By:

/s/ Stephen Schweibenz

 

 

 

Name:

Vincent R. Kosewski

 

Name:

Stephen Schweibenz

 

 

 

Title:

Sr. VP Mfg & Supply

 

Title:

President

 

 

 

Date:

October 10, 2017

 

Date:

October 4, 2017

 





Page 18 of 25

--------------------------------------------------------------------------------

 

Picture 1 [kala20171231ex10189e867001.jpg]

Project Proposal/SOW:

 

The following two exhibits (Exhibit A  (Revision 03) and Exhibit C (Revision
03)) are attached to this Amended and Restated Master Service Agreement dated
October 4, 2017.  Included in each of these exhibits are the following
activities supporting the manufacturing and packaging of [**] packaged in [**]:

 

Exhibit A (Revision 03)

 

ACP will [**].

 

Exhibit B (Cancelled)

 

[**]

 

Exhibit C (Revision 03)

 

ACP will [**].

 

 



Page 19 of 25

--------------------------------------------------------------------------------

 

 

KALA PHARMACEUTICALS, INC.

PROJECT PROPOSAL NUMBER: Q100309

 

STATEMENT OF WORK

API AND COMPONENT RELEASE TESTING / [**]

ENGINEERING BATCH MANUFACTURING

EXHIBIT A (Revision 03) 1

 

This Project Proposal/SOW is incorporated into the Amended and Restated Master
Services Agreement (“Agreement”), dated October 4, 2017 by and between Alliance
Contract Pharma, LLC, (“SUPPLIER” or “ACP”) and Kala Pharmaceuticals., Inc.
(“SPONSOR” or “Kala”).  This Statement of Work describes Services and
deliverables to be performed and provided by SUPPLIER pursuant to the
Agreement.  If any item in this Project Proposal/SOW is inconsistent with the
Agreement, the terms of this Project Proposal/SOW will control, but only if this
Project Proposal/SOW expressly refers to the Parties’ intent to alter the terms
of this Agreement with respect to the specific inconsistent item.  All
capitalized terms used and not expressly defined in this Project Proposal/SOW
will have the meanings given to them in the Agreement.

 

1  Note:  STATEMENT OF WORK - EXHIBIT A (Revision 03) supersedes the original
approved version of EXHIBIT A (dated 27 Jan2017).  Reference payment terms
listed on page 13 of 13.

 

The total cost of the project is $[**]

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 12 pages were omitted. [**]

 

IV.        Project Logistics

 

1.           All shipping charges associated with this project will be at the
expense of [**].

 

2.           Unless expressly set forth in this Project Proposal/SOW or agreed
to in writing by Kala on a case-by­ case basis, ACP shall be solely responsible
for all costs and expenses in connection with any construction or build-out of
ACP’s facilities, including any construction or build-out necessary for ACP to
perform the Services hereunder.

 

3.           All materials being shipped to ACP must be shipped to the following
address: Alliance Contract Pharma, LLC, 1510 Delp Drive, Harleysville, PA  19438
(Reference Q100309 -  Exhibit A (Revision 03)).

 

4.           Unless otherwise agreed in writing signed by ACP and Kala, Services
hereunder are expressly limited to the terms and conditions contained in this
Project Proposal/SOW and the Agreement.

 

V.           Schedule of Payments

 

The total cost for this project is $[**].  If acceptable, please return an
approved copy of this proposal along with a purchase order to initiate this
project.  The remainder of the cost [**] will be invoiced based on the following
payment schedule.

 

Initiation of Project (Payment Already Received)

[**]

 





Page 20 of 25

--------------------------------------------------------------------------------

 

 

 

 

Pass through costs for the Sourcing of Components to be Billed Monthly [**]

[**]

 

 

Pass through costs for API and Excipient Release Testing to be Billed Monthly
[**]

[**]

 

 

Release of Materials and Components [**]

[**]

 

 

Completion of Equipment Return and Qualification Activities [**]

[**]

 

 

Completion of R&D Engineering Batch [**][**]

[**]

 

 

Completion of R&D Engineering Batch [**][**]

[**]



 

As requested by Kala, a change control will be issued to manufacture and
perform release testing of additional R&D Engineering Batches. These additional
batches will be manufactured and tested as a part of the ongoing [**] batch
campaign as outlined in this quotation (additional major cleaning will not be
required). This change control will also include, as required, additional costs
associated with documentation or testing changes as requested by Kala.

[**]

 

IN WITNESS WHEREOF, the Parties hereto have executed this Project Proposal/SOW
effective as of the date last signed by a Party hereto.

 

Kala Pharmaceuticals, Inc.

    

Alliance Control Pharma, LLC

 

 

 

By:

/s/ Vincent R. Kosewski

 

By:

/s/ Stephen L. Schweibenz

 

 

 

Name:

Vincent R. Kosewski

 

Name:

Stephen L. Schweibenz

 

 

 

Title:

Sr. VP Mfg & Supply

 

Title:

President

 

 

 

Date:

October 5, 2017

 

Date:

October 4, 2017

 

 





Page 21 of 25

--------------------------------------------------------------------------------

 

 

KALA PHARMACEUTICALS, INC.

PROJECT PROPOSAL NUMBER: Q100309

 

STATEMENT OF WORK

[**] VALIDATION BATCH MANUFACTURING

EXHIBIT C (Revision 03)1

 

This Project Proposal/SOW is incorporated into the Amended and Restated Master
Services Agreement (“Agreement”), dated October 4, 2017, by and between Alliance
Contract Pharma, LLC, (“SUPPLIER” or “ACP”) and Kala Pharmaceuticals., Inc.
(“SPONSOR” or “Kala”).  This Statement of Work describes Services and
deliverables to be performed and provided by SUPPLIER pursuant to the
Agreement.  If any item in this Project Proposal/SOW is inconsistent with the
Agreement, the terms of this Project Proposal/SOW will control, but only if this
Project Proposal/SOW expressly refers to the Parties’ intent to alter the terms
of this Agreement with respect to the specific inconsistent item.  All
capitalized terms used and not expressly defined in this Project Proposal/SOW
will have the meanings given to them in the Agreement.

 

This Project Proposal/SOW previous approved version included a clause stating
the proposal was on hold pending the condition of positive completion of
clinical trials, as determined by Kala in its sole discretion.  This revision
serves as written acknowledgement by both parties to commence activities of this
Exhibit C (revision 03).

 

1  Note:     STATEMENT OF WORK - EXHIBIT C (Revision 03) supersedes the original
approved version of EXHIBIT C (dated January 27, 2017).  Reference payment terms
listed on page 9 of 9.

 

The total cost of the project is $[**].

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 10 pages were omitted. [**]

 

IV.         Project Logistics

 

All shipping charges associated with this project will be at the expense of
[**].

 

Unless expressly set forth in this Project Proposal/SOW or agreed to in writing
by Kala on a case-by-case basis, ACP shall be solely responsible for all costs
and expenses in connection with any construction or build-out of ACP’s
facilities, including any construction or build-out necessary for ACP to perform
the Services hereunder.

 

All materials being shipped to ACP must be shipped to the following address:
Alliance Contract Pharma, LLC, 1510 Delp Drive, Harleysville, PA 19438
(Reference Q100309).

 

Unless otherwise agreed in writing signed by ACP and Kala, Services hereunder
are expressly limited to the terms and conditions contained in this Project
Proposal/SOW and the Agreement.

 





Page 22 of 25

--------------------------------------------------------------------------------

 

 

V.           Schedule of Payments

 

The total cost of this project is $[**].  If acceptable, please return an
approved copy of this proposal along with a purchase order number and an initial
payment [**] as detailed below to initiate this project.  The remainder of the
cost [**] will be invoiced based on the following payment schedule.

 

Approval of Validation Protocols

[**]

 

 

Completion of Manufacturing Validation Batch [**]

[**]

 

 

Completion of Manufacturing Validation Batch [**]

[**]

 

 

Completion of Manufacturing Validation Batch [**]

[**]

 

 

Completion of Validation Reports

[**]

 

 

Pass through costs for Micro Release Testing to be Billed Monthly

[**]

 

IN WITNESS WHEREOF, the Parties hereto have executed this Project Proposal/SOW
effective as of the date last signed by a Party hereto.

 

Kala Pharmaceuticals, Inc.

    

Alliance Contract Pharma, LLC

 

 

 

 

 

 

By:

/s/ Vincent R. Kosewski

 

By:

/s/ Stephen L. Schweibenz

 

 

 

Name:

Vincent R. Kosewski

 

Name:

Stephen L. Schweibenz

 

 

 

Title:

Sr. VP Mfg & Supply

 

Title:

President

 

 

 

Date:

October 5, 2017

 

Date:

October 4, 2017

 





Page 23 of 25

--------------------------------------------------------------------------------

 

 

KALA PHARMACEUTICALS, INC.

PROJECT PROPOSAL NUMBER: Q100309

 

STATEMENT OF WORK

 

GMP PACKAGING OF [**]

[**]

 

EXHIBIT D (Revision 01)

 

This Project Proposal/SOW is incorporated into the Amended and Restated Master
Services Agreement (“Agreement”), dated October 4, 2017 by and between Alliance
Contract Pharma, LLC, (“SUPPLIER” or “ACP”) and Kala Pharmaceuticals., Inc.
(“SPONSOR” or “Kala”).  This Statement of Work describes Services and
deliverables to be performed and provided by SUPPLIER pursuant to the
Agreement.  If any item in this Project Proposal/SOW is inconsistent with the
Agreement, the terms of this Project Proposal/SOW will control, but only if this
Project Proposal/SOW expressly refers to the Parties’ intent to alter the terms
of this Agreement with respect to the specific inconsistent item.  All
capitalized terms used and not expressly defined in this Project Proposal/SOW
will have the meanings given to them in the Agreement.

 

Included in Exhibit D is the GMP packaging of the following batches of [**]:

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 10 pages were omitted. [**]

 

IV.         Project Logistics

 

1.     All shipping charges associated with this project will be at the expense
of [**].

 

2.     [**].

 

3.     Unless expressly set forth in this Project Proposal/SOW or agreed to in
writing by Kala on a case-by­case basis, ACP shall be solely responsible for all
costs and expenses in connection with any construction or build-out of ACP’s
facilities, including any construction or build-out necessary for ACP to perform
the Services hereunder.

 

4.      All materials being shipped to ACP must be shipped to the following
address: Alliance Contract Pharma, LLC, 1510 Delp Drive, Harleysville, PA 19438
(Reference 0100309 – Exhibit D (Revision 00)).

 

5.     Unless otherwise agreed in writing signed by ACP and Kala, Services
hereunder are expressly limited to the terms and conditions contained in this
Project Proposal/SOW and the Agreement.

 

V.           Schedule of Payments

 

The total cost for this project is $[**].  If acceptable, please return an
approved copy of this proposal along with a purchase order to initiate this
project.  The remainder of the cost [**] will be invoiced based on the following
payment schedule.

 





Page 24 of 25

--------------------------------------------------------------------------------

 

 

Initiation of Project

[**]

 

 

Pass through costs for the Sourcing of Components to be Billed Monthly [**]

[**]

 

 

Pass through costs for Excipient and Component Release Testing to be Billed
Monthly [**]

[**]

 

 

Completion of Packaging - Campaign [**]

[**]

 

 

Completion of Packaging - Campaign [**]

[**]

 

 

Completion of Packaging - Campaign [**]

[**]

 

 

Completion of Packaging - Campaign [**] (the first [**] resupply batch)

[**]

 

 

The Cost for Each Additional [**] Resupply Batch ([**]/batch)
(Due upon the completion of packaging)

[**]

 

IN WITNESS WHEREOF, the Parties hereto have executed this Project Proposal/SOW
effective as of the date last signed by a Party hereto.

 

Kala Pharmaceuticals, Inc.

    

Alliance Contract Pharma, LLC

 

 

 

By:

/s/ Vincent R. Kosewski

 

By:

/s/ Dennis DiBiagio

 

 

 

Name:

Vincent R. Kosewski

 

Name:

Dennis DiBiagio

 

 

 

Title:

Sr. VP Mfg & Supply

 

Title:

VP, Operations

 

 

 

Date:

Nov. 9, 2017

 

Date:

November 8, 2017

 

Page 25 of 25

--------------------------------------------------------------------------------